DETAILED ACTION
This is a first office action in response to application No. 16/768,885 filed on 06/02/2020, in which claims 1 - 5 and 10 - 14 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6 - 9 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/27/2022.
Claim Objections
2.	Claim 11 is objected to because of the following informalities: a “.” should be added at the end of line 2. Appropriate correction is required. 
Claim Rejections - 35 USC § 102  
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1 - 2, 4, 10 - 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim “2014/0299848”.
Re-claim 1, Kim teaches a light emitting panel, (fig. 1; 1001) comprising: 
a substrate, (fig. 1; 500 protection film ) a flexible layer, (fig. 1; 100) [0062] (according to one embodiment of the present invention, the protection film 500 is attached to a bottom surface of the flexible substrate 100. The protection film 500 can be formed with polymers for reinforcing strength of the flexible substrate 100 and for protecting the flexible substrate 100 from external interference.) a light emitting device, (fig. 1; 300) and a cover plate (fig. 1; 400 encapsulation layer is equivalent to a cover plate) which are sequentially stacked up from bottom to top; (see fig. 1)  
wherein a rough structure (fig. 1; 100 flexible substrate including a rough structure) is formed on one surface of the flexible layer (fig. 1; 100) facing the substrate, (fig. 1; 500 protection film) and the rough structure comprises a plurality of concave portions which are arranged. (fig. 1; 130 a separation groove (square section) is equivalent to a concave portions.) see paragraph 0084.
Re-claim 2, Kim teaches wherein an interval is formed between two adjacent ones of the concave portions. (see fig. 1; 100 there is an open area in between two adjacent square section.) see paragraph 0084.
Re-claim 4, Kim teaches wherein a section shape of each of the concave portions is one of an arc, a circle, a square, and a trapezoid. (see fig. 1 a square) see paragraph 0084.
Re-claims 10 - 11 and 13, are rejected as applied to claims 1 - 2 and 4 above because the scope and contents of the recited limitations are substantially the same.


Claim Rejections - 35 USC § 103  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 5 and 14 are rejected under 35 U.S.C. 103 as being patentable over Kim “2014/0299848” in view of Kwon “US 2015/0382446” and further in view of Yoon “US 2017/0060329”.
Re-claims 5 and 14, Kim teaches the light emitting panel of claim 1, Kim does not explicitly teach wherein a touch panel and a polarizer are disposed between the light emitting device and the cover plate, and the polarizer is disposed on the touch panel.
However, Kwon teaches wherein a touch panel (fig. 1C; 112) and a polarizer (fig. 1C; 110) are disposed between the light emitting device (fig. 1C; 102) and the cover plate, (fig. 1C; 114) [0048] (As shown in FIG. 1C, the flexible display 100 may also include a polarizer layer 110 for controlling the display characteristics (e.g., external light reflection, color accuracy, luminance, etc.) of the flexible display 100. A cover layer 114 may be used to protect the flexible display 100. Electrodes for sensing touch input from a user may be formed on an interior surface of a cover layer 114 and/or at least one surface of the polarizer layer 110.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Kwon so as to an organic-light-emitting material to provide rigidity and increase in the rigidity 
Kim and Kwon as a whole do not explicitly teach the polarizer is disposed on the touch panel. 
However, Yoon teaches the polarizer (fig. 2b; 271) is disposed on the touch panel. (fig. 2b; 100)
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Yoon to provide a touch sensor panel for detecting the touch position. (Yoon, par. [0065]) 
Allowable Subject Matter 
8.	Claims 3 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sosina Abebe whose telephone number is (571) 270-7929. The examiner can normally be reached on Mon-Friday from 9:00-5:30 If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
/S.A/Examiner, Art Unit 2626                                                                                                                                                                                                        
/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        3/14/2022B